Citation Nr: 0634404	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for atopic dermatitis 
(skin disorder), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a mood disorder, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In June 2004, the Board remanded this matter 
for further evidentiary development.

The record raises the issue of entitlement to service 
connection for an anxiety disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's atopic dermatitis skin disorder is not 
manifested by involvement of 20 to 40 percent of the entire 
body, or by involvement of 20 to 40 percent of exposed areas 
affected, or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

2.  The veteran is not currently diagnosed with a mood 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for atopic dermatitis  have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R.  §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R.  §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the August 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims, and any 
questions as to the appropriate effective dates to be 
assigned are moot.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 2004 
Board remand the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

The Board acknowledges that VA treatment records of a 
December 2004 visit, where he was seen by a physician's 
assistant, were not procured.  As noted by the June 2005 VA 
examiner, during that visit in December 2004, the veteran was 
prescribed some medication he then proceeded to not take, and 
he had not been seen since by VA treatment providers.  There 
is nothing in the record to suggest that any document related 
to this single visit would make a difference in the outcome 
of this adjudication.

VA has secured the available pertinent evidence and conducted 
all appropriate development.  The service medical records are 
available, the veteran has been afforded multiple VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  



Increased Rating Claims

The veteran contends that his skin and mood disorders are 
manifested by symptomatology that warrants the assignment of 
higher evaluations.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



The Skin Disorder Claim

In a July 1999 rating decision, the RO granted service 
connection for atopic dermatitis and rated it under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, as 10 percent disabling, 
effective November 4, 1998.   Thereafter, April 2001 and July 
2002 rating decisions continued the 10 percent rating, which 
remains in effect at the present time.

Diagnostic Code 7806 provides that a 10 percent rating is 
warranted where dermatitis or eczema affects at least 5 
percent, but less than 20 percent, of the entire body; or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted where dermatitis or eczema 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or when systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

With the above criteria in mind, the Board notes that the 
record includes two VA examinations as well as vocational 
rehabilitation records, and medical records from a state 
correctional facility.

A review of VA examinations conducted in June 2002 and June 
2005; a review of medical records from the Huttonsville, West 
Virginia, Correctional Center, dated from January 2000 to 
April 2002; and a review of vocational rehabilitation records 
dated from February 2000 to May 2004, reveals that treatment 
providers do not report the veteran's skin disorder affecting 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected.  Moreover, systemic therapy such as 
corticosteroids or other immunosuppressive drugs has not been 
required for a total duration of six weeks or more during any 
12-month period during the appellate term.  Medical records 
from the Huttonsville, West Virginia, Correctional Center 
include several complaints and treatment for rash, including 
an October 2000 note that Clobetasol (a corticosteroid) was 
prescribed for the veteran's skin disorder.  Vocational 
rehabilitation records include a complaint about rash, and 
state that the veteran quit several jobs in 1994 and 1997 on 
account of his skin disorder.  The June 2005 VA examiner 
noted that the rash covered about 10 percent of the veteran's 
body.  None of the aforementioned notations in the treatment 
record, however, are such as to permit concluding that the 
criteria for a higher disability evaluation have been met.  
Given this clinical picture, the preponderance of the 
evidence is against finding that the veteran's skin disorder 
warrants a 30 percent disability rating.

The claim is denied. 

The Mood Disorder Claim

In an August 1999 rating decision, the RO granted service 
connection for a mood disorder secondary to atopic 
dermatitis, and rated it under 38 C.F.R. § 4.130, Diagnostic 
Code 9435, as 10 percent disabling, effective November 4, 
1998.   Thereafter, April 2001 and July 2002 rating decisions 
continued the 10 percent rating, which remains in effect at 
the present time.

Diagnostic Code 9435 provides that a 10 percent evaluation is 
warranted when a mood disorder causes an occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

With the above criteria in mind, the Board notes that the 
record includes two VA examinations as well as the 
aforementioned vocational rehabilitation records, and medical 
records from a state correctional facility.

Medical records from the Huttonsville, West Virginia, 
Correctional Center, dated from January 2000 to April 2002, 
include a December 2001 complaint of continued anxiety.  
Vocational rehabilitation records, dated from February 2000 
to May 2004, include a notation as to the veteran's 
complaints of nervousness and anxiety, as well as statements 
that he quit at least one job, in September 1998, due to 
nervousness.

The veteran was afforded a VA mental disorders examination in 
June 2002.  The patient reported anxiety symptoms with on and 
off rapid heart beat, sweating, dry mouth and tension, and 
nervousness during interactions with other people and while 
around large crowds.  He denied any symptoms of depression 
other than some anxiety.  He stated he never felt happy, but, 
on a scale of 0 to 10 with 0 being depressed and 10 feeling 
good, he placed himself around 8 to 9 most of the time.  
 
On examination, he was found to be alert and oriented to 
person, place, time, and situation; as well as cooperative 
and exhibiting appropriate behavior.  His speech was clear, 
coherent, and productive with good comprehension.  His mood 
was euthymic; his affect mood, congruent.  Thought process 
and content were intact.  Thinking was described as 
concrete.  He denied any hallucinations, or suicidal or 
homicidal ideations.  No delusional or obsessive thinking was 
noted.  His memory was intact for past and present events.  
He did, however, show impaired insight and judgment.  The 
examiner's Axis I diagnoses were anxiety disorder, mood 
disorder secondary to the skin disorder, and polysubstance 
dependency in full recovery.  The examiner added that rather 
than meeting the criteria for major depression or panic 
disorder, the veteran was experiencing some anxiety symptoms 
and a low-grade depression.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

On remand, the veteran was afforded a VA mental disorders 
examination in June 2005.  The veteran stated that, since his 
release from prison in April 2002, he had quit a 
telemarketing job after he became nervous and started to 
itch.  He believed that he was unable to work on account of 
his medical conditions.  When asked for more specifics, he 
cited his low energy, being tired all the time, and having 
difficulty feeling up to working, as well as a left leg 
rash.  He reported feeling constantly nervous; panic when out 
in public; feeling unable to breathe, and a feeling he was 
having a heart attack, which happened sometimes once a week; 
being depressed, anxious, and very uncomfortable when in 
situations where there was any kind of pressure put on him. 
 As to the anxiety symptoms, he reported having experienced 
them throughout his entire life, not just during and after 
military service.  He also reported impaired impulse control 
and sleep problems. 

On examination in June 2005, the veteran was found to be 
fully oriented to person, place, and time.  His memory for 
long-term events appeared intact.  Although he described 
problems with dates, names, and short-term memory and recall, 
he was able to perform relatively well the tasks he had been 
asked to complete.  There were no indications of ritualistic 
or obsessive behaviors.  The veteran's thought processes 
likewise appeared to be basically intact.  His communication 
was fair to good.  While apparently anxious, he sat quietly.  
His speech was rather slow; he mumbled at times, but spoke 
openly and relevantly.  He was able to discuss and respond 
for the most part, and his communication was generally 
intact, albeit with much rationalization and denial when 
discussing problems and previous run-ins with law 
enforcement.  He denied delusions or hallucinations.  His 
affect was bland and rather flat.  His mood was deemed 
basically dysthymic.  He reported thoughts of suicide at the 
time of the examination, and indicated he had last had those 
thoughts two months before.  He denied having any intent or 
plan to harm himself, so far as he could recall.

The June 2005 VA examiner concluded that the contribution of 
the veteran's skin condition to his emotional problems was 
small.  His psychological problems as well as a lack of 
energy and motivation, the examiner wrote, appeared much more 
likely to be related to either nonservice connected diabetes 
or hepatitis C, and to long-term characterological problems 
and a personality disorder.  The examiner attributed the 
veteran's unemployment to a conscious choice to not continue 
seeking work.  The examiner opined that the contribution of 
the veteran's skin condition to his depression and anxiety 
appeared to be minimal, and that, in general, the 
contribution of his skin condition to his mental heath 
problems overall was productive of no more than mild symptoms 
and mild social and occupational deficits.  He furthermore 
opined that the mood disorder diagnosis upon which service 
connection had been established was a misdiagnosis, and that 
the correct diagnosis was in fact for an anxiety disorder 
with depression.  The Axis I diagnoses were chronic 
depression and anxiety disorder manifested in clinically 
significant levels of depression with somewhat more 
pronounced levels of generalized anxiety related to several 
medical conditions (diabetes and hepatitis C), social 
concerns, and only minimally as secondary to his skin 
disorder; and polysubstance dependence, apparently in 
sustained full remission by report and not currently playing 
a role in his condition.  The Axis II diagnosis was a 
characterological or personality disorder, with avoidant and 
antisocial features displayed in a history of problems since 
early adulthood and childhood, manifested in a pattern of 
maladaptive behavior and functional impairment.  A GAF score 
of 55 was assigned.

The American Psychiatric Association, Diagnostic and 
Statistical Manual, 46 (4th ed. 1994) (DSM-IV), states that a 
GAF score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)." 

After carefully reviewing the veteran's claim, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent disability for a mood 
disorder.

In this regard, the Board first notes that the symptoms 
listed for rating psychiatric disorders are simply examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  The Board's analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).

Second, the preponderance of the evidence is not only against 
a rating in excess of 10 percent but even calls into question 
a compensable rating for a mood disorder in the first place.  
While the June 2002 VA examiner diagnosed mood disorder, 
among other psychiatric conditions (e.g., anxiety disorder), 
there is no indication in the record of any other treatment 
for a mood disorder in 2002.  Further, even the June 2002 VA 
examiner, while formally diagnosing mood disorder, also found 
the veteran's mood to be euthymic, and in addition found his 
affect mood congruent.  Moreover, on examination in June 
2002, 50 percent or more of the mental disorder symptoms were 
not shown to be due to a mood disorder alone.  

Following a June 2005 VA examination the examiner did not 
diagnose a mood disorder.  Indeed, far from showing that the 
veteran's mood disorder symptoms warrant more than a 10 
percent evaluation, the evidence, if anything, casts doubt on 
the extent of any contribution due to a mood disorder due to 
atopic dermatitis on his overall mental health.  There is no 
current diagnosis of a mood disorder.  While the veteran has 
been diagnosed with an anxiety disorder, service connection 
is not in effect for that disability.  

In light of the foregoing, the claim is denied.

Conclusion

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




ORDER

A rating greater than 10 percent for atopic dermatitis is 
denied.

A rating greater than 10 percent for a mood disorder 
secondary to atopic dermatitis is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


